Order filed February 21, 2013




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00084-CV
                                   ____________

    CMC STEEL FABRICATORS, INC D/B/A CMC CONSTRUCTION
                      SERVICES, Appellant

                                        V.

                 RED BAY CONSTRUCTORS, INC., Appellee


               On Appeal from County Civil Court at Law No. 3
                            Harris County, Texas
                      Trial Court Cause No. 1014960

                                   ORDER

      This is an interlocutory appeal from an order singed January 8, 2013. The
notice of appeal was due January 28, 2013. See Tex. R. App. P. 26.1(b). Appellant,
however, filed his notice of appeal on January 31, 2013, a date within 15 days of
the due date for the notice of appeal. A motion for extension of time is necessarily
implied when the perfecting instrument is filed within fifteen days of its due date.
Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellant did not file a
motion to extend time to file the notice of appeal. While an extension may be
implied, appellant is still obligated to come forward with a reasonable explanation
to support the late filing. See Miller v. Greenpark Surgery Center Assocs., Ltd.,
974 S.W.2d 805, 808 (Tex. App. -- Houston [14th Dist.] 1998, no pet.).
      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before 10 days after the date of this order. See Tex.
R. App. P. 26.3;10.5(b). If appellant does not comply with this order, we will
dismiss the appeal. See Tex. R. App. P. 42.3.



                                                PER CURIAM